                                                                       Case 2:21-cv-00668-JCM-VCF Document 6 Filed 07/20/21 Page 1 of 2




                                                                   1   John D. Tennert III (SBN 11728)
                                                                       Wade Beavers (SBN 13451)
                                                                   2   FENNEMORE CRAIG, P.C.
                                                                       7800 Rancharrah Pkwy
                                                                   3
                                                                       Reno, Nevada 89511
                                                                   4   Telephone: (775) 788-2200
                                                                       Facsimile: (775) 786-1177
                                                                   5   Email: jtennert@fclaw.com
                                                                              wbeavers@fclaw.com
                                                                   6

                                                                   7   Attorneys for GR US Licensing, LP

                                                                   8                                   UNITED STATES DISTRICT COURT
                                                                                                            DISTRICT OF NEVADA
                                                                   9

                                                                  10   ROWEN SEIBEL, an individual;                            CASE NO: 2:21-cv-00668-JCM-VCF

                                                                  11                            Plaintiff,
                                                                       vs.                                                     STIPULATION AND ORDER TO
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12                                                           EXTEND TIME TO RESPOND
FENNEMORE CRAIG, P.C.




                                                                       GR US LICENSING, LP, a Delaware limited                 TO THE COMPLAINT
                                                                  13
                                 7800 Rancharrah Pkwy




                                                                       partnership;
                                   Reno, Nevada 89511




                                                                  14                                                           [FIRST REQUEST]
                                                                                                Defendant.
                                                                  15

                                                                  16

                                                                  17

                                                                  18            Plaintiff Rowen Seibel (“Plaintiff”) and Defendant GR US Licensing, LP (“Defendant”)
                                                                  19   hereby stipulate and agree to extend the deadline to file a response to the Complaint (ECF No. 1),
                                                                  20   filed on April 22, 2021 from July 19, 2021 to August 2, 2021. This stipulation and additional time
                                                                  21   is warranted to allow Defendant additional time to respond to the Complaint as agreed to by the
                                                                  22   parties. This is the first stipulation for extension of time to respond to the Complaint.
                                                                  23   ///
                                                                  24   ///
                                                                  25   ///
                                                                  26   ///
                                                                  27   ///
                                                                  28

                                                                                                                          1
                                                                       18609220.2/043695.0002
                                                                       Case 2:21-cv-00668-JCM-VCF Document 6 Filed 07/20/21 Page 2 of 2




                                                                   1   IT IS AGREED TO AND STIPULATED.

                                                                   2   DATED: July 19, 2021                     DATED: July 19, 2021
                                                                   3   BAILEY KENNEDY                           FENNEMORE CRAIG, P.C.
                                                                   4
                                                                       By: /s/ Stephanie Glantz                 By: /s/ John D. Tennert
                                                                   5   JOHN R. BAILEY (SBN 0137)                JOHN D. TENNERT III (SBN 11728)
                                                                       DENNIS L. KENNEDY (SBN 1462)             WADE BEAVERS (SBN 13451)
                                                                   6   JOSHUA P. GILMORE (SBN 11576)            7800 Rancharrah Pkwy
                                                                       PAUL C. WILLIAMS (SBN 12524)             Reno, Nevada 89511
                                                                   7   STEPHANIE J. GLANTZ (SBN 14878)          Telephone: (775) 788-2200
                                                                       8984 Spanish Ridge Avenue                Facsimile: (775) 786-1177
                                                                   8
                                                                       Las Vegas, Nevada 89148-1302             Email: jtennert@fclaw.com
                                                                   9   Telephone: 702.562.8820                         wbeavers@fclaw.com
                                                                       Facsimile:702.562.8821
                                                                  10   JBailey@BaileyKennedy.com
                                                                       DKennedy@BaileyKennedy.com               Attorneys for GR US Licensing, LP
                                                                  11   JGilmore@BaileyKennedy.com
                                                                       PWilliams@BaileyKennedy.com
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                  12
                                                                       SGlantz@BaileyKennedy.com
FENNEMORE CRAIG, P.C.




                                                                  13
                                 7800 Rancharrah Pkwy




                                                                       Attorneys for Rowen Seibel
                                   Reno, Nevada 89511




                                                                  14

                                                                  15
                                                                                                         IT IS SO ORDERED.
                                                                  16
                                                                                                                 7-20-2021
                                                                                                         DATED:
                                                                  17

                                                                  18
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                            2
                                                                       18609220.2/043695.0002
